Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Amendment
The amendment filed on 11/01/2022 has been entered into this application. Claims 2 and 28 are cancelled. 

Information Disclosure Statement
The information disclosure statement filed on 11/01/2022 has been entered and considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann et al. (2018/003768 A1, previously cited reference).

Regarding claim 1, Hofmann discloses a product is included in a method (figs. 1-6) of measuring refractive attributes of multiple probe regions in a subject lens [pars. 0026 and 0100] comprising one or more tangible computer-readable non-transitory storage media electronic memory/memory devices [pars. 0156, 0167, 0188, 0190 and 0207] comprising 
computer-executable instructions is/are included one or more computers are programmed and/or one or more computers execute programs operable to, when executed by at least one computer processor, enable the at least one computer processor to cause a computing device computer [pars. 0190-191 and 0197] to: 
process at least one depth map comprising depth information of an object a mirror 27, wherein the depth information includes a depth value of the object the mirror 27, captured by a depth camera via a lens a subject lens (12) [pars. 0160 and 0166]; and 
determine one or more parameters using the computer and/or lensometer [pars. 0039, 0065-68] of the lens the subject lens (12) based on the depth information [pars. 0008, 0207], a first distance between the object the mirror 27 and a depth sensor, the second distance between the depth sensor and the lens the subject lens (12) [pars. 0039, 0065-68] [pars. 0008, 0205, 0207].


For the purposes of clarity, a depth camera is a special camera use to determine the depth information of objects which can be used for (i.e. 3D reconstruction) and/or depth sensor cameras, also known as Time of Flight or ToF cameras, use pulses of light to render a detailed, three-dimensional map of an image. Furthermore, depth Camera measures the depth of the target object by illuminating the object with controlled patterns of dots using infra-red light or LED and analyze the reflected light. It uses the stereo vision technique to determine the depth of an object (In re BODE et al, 193 USPQ 12 at 17 (CCPA, 1977), with some reliance on the knowledge of one of ordinary skill at the time the invention was made in order to provide an enabling disclosure, In re BODE et al, 193 USPQ 12 at 16 (CCPA, 1977)).

As to claim 3, Hofmann also discloses wherein the instructions the programs, when executed, cause the computing device computers to identify in the depth map depth information (i.e. 62) captured not via the lens the subject lens (12), and to determine at least one of the first distance or the second distance based on the depth information captured not via the lens the subject lens (12) (fig. 3) [pars. 0102-103 and 0106].

As to claims 4-5, Hofmann further discloses a structure (fig. 3) that is use in a product that is implementing limitations such as, wherein the instructions the programs, when executed, cause the computing device computers to identify in the depth map an area corresponding to an element on plane of the lens, and to determine the second distance based on depth information in the area corresponding to the element (claim 4); and wherein the instructions the programs, when executed, cause the computing device computers to identify in the depth map an area corresponding to a plane comprising the object the mirror 27, and to determine the second distance based on depth information in the area corresponding to the plane comprising the element (claim 5) [pars. 0075].
As to claims 6-8, Hofmann further discloses a structure (fig. 3) that is use in a product that is implementing limitations such as, wherein the instructions the programs, when executed, cause the computing device computers to instruct a user to move at least one of the depth sensor depth camera or the lens the subject lens (12) until reaching a particular setting of at least one of the first distance or the second distance (claim 6); wherein the instructions the programs, when executed, cause the computing device computers to instruct a user to position the lens the subject lens (12) on a mirror such the first distance comprises an optical distance which is twice a distance between the depth sensor depth camera and the mirror (claim 7);and wherein the instructions, when executed, cause the computing device to instruct a user to position the lens the subject lens (12) relative the depth sensor such that the second distance is half of the first distance (claim 8) [pars. 0082-84, 0097, 0115, 0160 and 0199].
As to claim 9, Hofmann further discloses wherein the instructions the programs, when executed, cause the computing device computers to instruct a user to position the lens the subject lens (12) between a depth sensor and an object a mirror 27, such that the depth information comprises depth information of the object a mirror 27 captured by the depth sensor via the lens the subject lens (12) [par. 0020].
As to claim 10, Hofmann further discloses wherein the instructions the programs, when executed, cause the computing device computers to identify in the depth map an area corresponding to the lens the subject lens (12), and to determine the one or more parameters of the lens the subject lens (12) based on a dimension of the area corresponding to the lens the subject lens (12) [pars. 0075 and 0166].
As to claims 11-14, Hofmann further discloses a structure (figs. 1-3) that is use in a product that is implementing limitations such as, wherein the instructions the programs, when executed, cause the computing device computers to determine the one or more parameters of the lens the subject lens (12) based on a plurality of different depth maps captured via the lens the subject lens (12) [pars. 0160 and 0166] (claim 11); wherein the plurality of different depth maps by the computer maps implicitly comprise at least a first depth map and a second depth map, the first depth map captured via the lens the subject lens (12) when the lens the subject lens (12) is at a first position implicitly relative to a depth sensor depth camera, the second depth map included in computer maps captured via the lens the subject lens (12) when the lens the subject lens (12) is at a second position, different from the first position, relative to the depth sensor [pars. 0160 and 0166] (claim 12); wherein the plurality of different depth maps in the computer maps implicitly comprise at least a first depth map and a second depth map, the first depth map comprises a depth map captured via the lens  (12) when the lens is at a first rotation angle in a plane of the lens, and the second depth map comprises a depth map captured via the lens when the lens is at a second rotation angle (is included in i.e. discrete polar angles (angles plurality angle include second, third etc.)) in the plane of the lens [pars. 0146, 0153-158, 0198] (claim 13); and wherein the instructions the programs, when executed, cause the computing device the computer to determine at least one of a cylindrical axis of the lens or a cylindrical power of the lens based on the first and second depth maps [pars. 0159-0160 and 0166] (claim 14). 
As to claims 15-22, Hofmann further discloses a structure (figs. 1-3) that is use in a product that is implementing limitations such as, wherein the instructions the programs, when executed, cause the computing device the computer to identify in the depth map one or more depth values captured via the lens, and to determine the one or more parameters of the lens based on the one or more depth values captured via the lens (claim 15); wherein the instructions the programs, when executed, cause the computing device the computer to identify in the depth map one or more first depth values captured via the lens (12), and one or more second depth values captured not via the lens (12), and to determine the one or more parameters of the lens based on the first and second depth values (claim 16); wherein the instructions the programs, when executed, cause the computing device the computer to process image information of an image of an object the mirror 27 captured by a camera via the lens when the lens is between the camera and the object the mirror 27, to determine a magnification value based on a magnification between an imaged dimension of the object the mirror 27 and an actual dimension of the object the mirror 27 is included in the computer determines spherical power, cylindrical power, and to determine the one or more parameters of the lens based on the depth information and the magnification value (claim 17); wherein the instructions the programs, when executed, cause the computing device the computer to determine the one or more parameters of the lens based on one or more configuration parameters of a depth sensor from which the depth map is provided (claim 18); wherein the instructions the programs, when executed, cause the computing device the computer to determine the one or more parameters of the lens by processing the depth information as depth information of a structured-light depth measurement by depth camera (claim 19); wherein the instructions, when executed, cause the computing device to determine the one or more parameters of the lens by processing the depth information as depth information of a Time-of Flight (ToF) depth measurement by a time-of-flight camera (claim 20) [par. 0205]; wherein the instructions the programs, when executed, cause the computing device the computer to determine the one or more parameters of the lens based on predefined mapping information to map between a plurality of depth-map measurements by the depth camera and a plurality of estimated optical parameters (claim 21); and wherein the instructions, when executed, cause the computing device to determine the one or more optical parameters for a sphero- cylindrical lens [pars. 0005, 0029, 0094, 0096, 0160, 0166, and 0205] (claim 22).
As to claims 23-24, Hofmann further discloses a structure (figs. 1-3) that is use in a product that is implementing limitations such as, wherein the instructions the programs, when executed, cause the computing device the computer to determine the one or more optical parameters for a bifocal lens or a multifocal lens [pars. 0066-68, 0198] (claim 23); wherein the one or more parameters of the lens comprise at least one of a spherical power of the lens, a cylindrical power of the lens, a cylindrical axis of the lens, a sign of the lens, or a center of the lens the subject lens (12) [pars. 0005, 0029 and 0066-67 and 0094-99] (claim 24).

As to claims 25-26, Hofmann also discloses a device (figs. 2-3) comprising: 
a structured light projector is a light from the visual pattern/dynamic visual patterns that travel(s) through the subject lens (12);
a depth sensor a depth camera to generate a depth map comprising depth information captured via light projected from the structured light projector through a lens (12) [pars. 0205, 0008, 0065, 0160 and 0166]; and 
a lensometer module to determine one or more parameters of the lens (12) based at least on the depth map [pars. 0017, 0028, 0051, 0074, and 0079] (claim 25);  wherein the lensometer module is to identify in the depth map a depth value corresponding to an object a mirror 27, and to determine the one or more parameters of the lens the subject lens (12) based on the depth value corresponding to the object the mirror 27, a first distance, and a second distance, the first distance is between the object the mirror 27 and a depth sensor a depth camera, the second distance is between the depth sensor the depth camera and the lens the subject lens (12) [pars. 0039, 0065-68] [pars. 0008, 0205, 0207] (claim 26);
As to claim 27, Hofmann also discloses an apparatus (figs. 1-3) for of determining one or more optical parameters of a lens (12), the apparatus comprising: means depth camera for processing at least one depth map comprising depth information of an object a mirror 27, wherein the depth information includes a depth value of the object the mirror 27, captured via the/a lens (12) [pars. 0156, 0167, 0188, 0190 and 0207]; and means included in one or more computers that are programmed and/or one or more computers that execute programs for determining the one or more parameters of the lens the subject lens (12) based at least on the depth map [pars. 0190-191 and 0197], a first distance between the object the mirror 27 and a depth sensor, the second distance between the depth sensor and the lens the subject lens (12) [pars. 0039, 0065-68] [pars. 0008, 0205, 0207]; and means computers for identifying in the depth map a depth value corresponding to an object a mirror 27, and determining the one or more parameters of the lens based on the depth value corresponding to the object the mirror 27, a first distance, and a second distance, the first distance is between the object the mirror 27 and a depth sensor, the second distance is between the depth sensor and the lens the subject lens (12) [pars. 0039, 0065-68] [pars. 0008, 0205, 0207].

Response to Arguments
Applicant’s arguments/remarks, see pages 7-10, filed on 11/01/2022, with respect to the rejection(s) of claim(s) have been fully considered but are not persuasive. 

Applicant’s arguments: 

a) Applicant argues that Claim 1 as amended recites, inter alia, "process at least one depth map comprising depth information of an object, wherein the depth information includes a depth value, of the object, captured via a lens; and determine one or more parameters of the lens based on the depth information, a first distance between the object and a depth sensor, and a second distance between the depth sensor and the lens." 
Claim 27 as amended recites, inter alia, "means for processing at least one depth map comprising depth information of an object, wherein the depth information includes a depth value, of the object, captured via a lens; and means for determining the one or7 more parameters of the lens based at least on the depth map, a first distance between the object and a depth sensor, and a second distance between the depth sensor and the lens." 

The Hofmann reference does not teach or suggest the above-indicated limitations of claims 1 and 27. The alleged depth information of Hofmann (identified as being in paras. [0160] and [0166] of Hofmann) does not include a depth value, of the alleged object (subject lens 12), captured via a lens (apparently also subject lens 12; see Office Action at p. 5). 


Examiner's response:	
With respect to argument (a), it is respectfully pointed out to applicant that this argument is not persuasive because the feature of claims 1 and 27, as now amended are similar/identical to previously presented cancelled claims 2 and 28. Previously claims 1 and 27 was rejected under 35 U.S.C. 102 as being anticipated by Hofmann and the since the applicant has not argued the examiner’s position about the anticipation rejection regarding the previously presented claims 2 and 28, in the previous Official action, the applicant has acquiesced.
In addition, in response to applicant's arguments that Hofmann reference does not teach or suggest as now amended as indicated above limitations of claims 1 and 27 citing some sections of the text of the prior art document Hofmann, it is respectfully pointed out to applicant that this argument is not persuasive because it is well that the teachings or suggestions of the prior art that have been used as evidence within a rejection of the claimed invention in view of the prior art under 35 U.S.C. 102 or 35 U.S.C. 103, as set forth by the Court, are to be evaluated and determined not just from one or more specifically identified quotes to individual sections of the text of the prior art document but are in fact to be evaluated and determined from all that the prior art document teaches or suggests, In re BODE et al, 193 USPQ 12 at 17 (CCPA, 1977), with some reliance on the knowledge of one of ordinary skill at the time the invention was made in order to provide an enabling disclosure, In re BODE et al, 193 USPQ 12 at 16 (CCPA, 1977). In this case, Hofmann clearly discloses in [par. 0205] a measuring device a depth camera for the measurement of depth value of an object and stated that the camera is/are non-limiting, thus anticipates the structural limitations of wherein clause of “wherein the depth information that includes a depth value of the object, … is at least processed as information. Further, the structural arrangement depicted by Hofmann drawing (figs. 1-3) figuration anticipates the arrangement for determining the one or more parameters of the lens based on the depth information, as now amended.
Applicant is reminded that it has been held that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324,231 USPQ 136 (Fed. Cir. 1986). (MPEP 2112.02). In this case, a depth camera is a special camera use to determine the depth information of objects which can be used for (i.e. 3D reconstruction) and/or depth sensor cameras, also known as Time of Flight or ToF cameras, use pulses of light to render a detailed, three-dimensional map of an image. Furthermore, depth Camera measures the depth of the target object by illuminating the object with controlled patterns of dots using infra-red light or LED and analyze the reflected light. It uses the stereo vision technique to determine the depth of an object. (In re BODE et al, 193 USPQ 12 at 17 (CCPA, 1977), … some reliance on the knowledge of one of ordinary skill at the time the invention was made in order to provide an enabling disclosure, In re BODE et al, 193 USPQ 12 at 16 (CCPA, 1977)). In view of this, then contrary to Applicant’s arguments to the contrary the Examiner’s need not necessarily point to specific sections of the prior art when supporting a rejection of the claimed invention in view of the prior art under 35 U.S.C. 102 or 35 U.S.C. 103.  As such, it is respectfully pointed out to applicant that this/these argument(s) is/are not persuasive.


b) Applicant argues that First, the Hofmann subject lens 12 cannot be the "object" of claims 1 and 27 because these claims require determining one or more parameters of the lens, not the object. Hofmann only describes measuring refractive attributes of subject lens 12 (see, e.g., para. [0005]). Claims 1 and 27 recite an object and a lens as separate claim elements, so if lens 12 is the "object" of the claims, it cannot also be the "lens" as well. The rejection is therefore deficient in identifying at least one of the object or the lens of claims 1 and 27. 
The camera lens 8 of Hofmann also cannot be the "lens" of claims 1 and 27. The camera lens 8 is used as part of the camera 10 and in conjunction with imaging sensor 14 to observe the subject lens 12 (see FIG. 2 and para. [0035]). However, there is no disclosure in Hofmann of determining any refractive attributes of the camera lens 8. Accordingly, Hofmann does not teach or suggest at least the lens of claims 1 and 27. 
The Hofmann reference also lacks disclosure of depth information including a depth value of an object in the manner recited in claims 1 and 27. Hofmann describes capturing an image of a grid pattern 401 which is an image captured by a camera. Although the camera can be a "depth camera" or a "time-of-flight camera" (Hofmann at para. [0205]), the grid pattern 401 collected by the camera does not indicate depth information of the alleged object (subject lens 12); it only provides information about the pattern dots' shape and any edge distortion caused by the lens 12. The dots 411 are not part of the alleged object of claims 1 and 27 because they are on display surface 23, not subject lens 12. 
For at least these reasons, the Hofmann reference does not teach or suggest every limitation of claims 1 and 27. Applicant therefore respectfully requests withdrawal of the section 102 rejection of claims 1 and 27 and any claims dependent upon them. 

Examiner's response:	
With respect to argument (b), it is respectfully pointed out to applicant that this argument is not persuasive for the same reasons as discussed above in relation to argument (a), applicant argument (s) regarding argument (b) is/are not persuasive.
In addition, it is respectfully pointed out to applicant that these arguments are not persuasive because the structural arrangement depicted by Hofmann drawing (figs. 1-3) figuration clearly discloses and shows two separate elements, a lens a subject lens (12) and an object a mirror 27 considering the BRI.
Finally, in response to applicant's argument that “The Hofmann reference also lacks disclosure of depth information including a depth value of an object in the manner recited in claims 1 and 27.”, it is respectfully pointed out to applicant that this/these argument is/are not persuasive because it is noted, that this limitation describes and/or it is drawn/directed to the function of depth camera as detailed above. 
Please note, that this limitation describes what depth camera does, and is thus a limitation drawn to function.  Applicant's arguments do not point out any differences in terms of any particular structure.  Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical to prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). As such, it is respectfully pointed out to applicant that this/these argument is/are not persuasive. 
In conclusion, since the applicant has not argued the examiner’s position about the rejection(s) regarding the dependent claims, in the previous Official action. The applicant has acquiesced.


c) Applicant argues that Claim 25 as amended recites, inter alia, "A device comprising: a light projector; a depth sensor to generate a depth map comprising depth information captured via light projected from the light projector through a lens; and a lensometer module to determine one or more parameters of the lens based at least on the depth map." 
The Hofmann reference does not teach or suggest the above-indicated limitations of claim 25. The alleged device of Hofmann (shown in FIGS. 2-3) does not comprise a structured light projector or a depth sensor to generate a depth map comprising depth information captured via light projected from the structured light projector through a lens. The display surface 23 is not taught or suggested as being a structured light projector. 
For at least these reasons, the Hofmann reference does not teach or suggest every limitation of claim 26. Applicant therefore respectfully requests withdrawal of the section 102 rejection of claim 25 and any claims dependent upon it.




Examiner's response:
With respect to argument (c), it is respectfully pointed out to applicant that this argument is not persuasive because Hofmann clearly method and apparatus device comprising projector that anticipates projection of some sort of light [par. 0230] and some sort structure light is anticipated by the light passing through subject lens with the subject lens bending light that pass through it [par. 0008]. In addition, Hofmann discloses implementation of a depth Camera which measures the depth of the target object by illuminating the object with controlled patterns of dots (structure light) using infra-red light or LED and analyze the reflected light. It uses the stereo vision technique to determine the depth of an object, and thus anticipates structure light projector. (In re BODE et al, 193 USPQ 12 at 17 (CCPA, 1977), … some reliance on the knowledge of one of ordinary skill at the time the invention was made in order to provide an enabling disclosure, In re BODE et al, 193 USPQ 12 at 16 (CCPA, 1977)). As such, it is respectfully pointed out to applicant that the newly amended claim after this argument is not persuasive, therefore, the amended claim 25 and dependent claim 26 are rejected as explained above.
In conclusion, one of ordinary skill at the time the invention was made would have fairly and reasonably recognized that the prior art does properly support a rejection of the claimed invention under 35 U.S.C. 102 as detailed above, and the argument/remarks for request for reconsideration does not appear to place the application in condition for allowance. 






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886